DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the second instance of reference character “20” in Figure 1 should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-6, and 9-20 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “at least comprising” should be changed to “comprising” because the term “comprising” is not limiting and the phrase “at least” is unnecessary, in line 3, the phrase “on which” should be changed to “in which,” in lines 4 and 5, the phrase “circuit board, an inspection antenna, and an inspection chip are mounted” should be changed to “circuit board is mounted, the pin member also includes an inspection antenna and an inspection ship mounted therein,” in line 9, the word “matching” should be changed to “cooperating with,” in line 15, the word “enable” should be changed to “enables,” in line 16, the phrase “a mobile phone” should be changed to “the mobile phone,” and in line 17, a comma should be inserted after the phrase “normal operation.”
In regards to claim 3, lines 2 and 3, the phrase “fixing between the lock base and the pin member” should be changed to “fixing the pin member in the lock base” so as to correspond to the language used in claim 1.
In regards to claims 4-6, the word “matches” should be changed to “cooperates with.”
In regards to claim 9, line 4, the phrase “top surface of the pin member the top surface” should be changed to “top surface of the pin member,” in line 6, the word “matching” should be changed to “cooperating with,” and in lines 7 and 8, the phrase “the inspection antenna to keep a maximum distance therebetween” should be changed to “to keep a maximum distance between the main antenna and the inspection antenna.”
In regards to claim 10, line 2, the phrase “the inspection chip are mounted” should be changed to “the inspection chip are mounted on the top surface of the pin member,” in line 3, the phrase “on the pin member” should be removed, in line 7, the phrase “an open-circuit condition” should be changed to “the open-circuit condition,” and in line 9, the phrase “fixing between the lock base and the pin member” should be changed to “fixing the pin member in the lock base” so as to correspond to the language used in claim 1.
In regards to claim 11, lines 2 and 3, the phrase “a top surface” should be changed to “the top surface.”
In regards to claim 12, line 6, the phrase “an outer circumference” should be changed to “an outer periphery.”
In regards to claim 13, line 4, the phrase “top surface of the pin member the top surface” should be changed to “top surface of the pin member,” in line 6, the word “matching” should be changed to “cooperating with,” and in lines 7 and 8, the phrase “the inspection antenna to keep a maximum distance therebetween” should be changed to “to keep a maximum distance between the main antenna and the inspection antenna.”
In regards to claim 14, line 2, the phrase “the inspection chip are mounted” should be changed to “the inspection chip are mounted on the top surface of the pin member,” in line 3, the phrase “on the pin member” should be removed, in line 7, the phrase “an open-circuit condition” should be changed to “the open-circuit condition,” and in line 9, the phrase “fixing between the lock base and the pin member” should be changed to “fixing the pin member in the lock base” so as to correspond to the language used in claim 1.
In regards to claim 15, lines 2 and 3, the phrase “a top surface” should be changed to “the top surface.”
In regards to claim 16, line 6, the phrase “an outer circumference” should be changed to “an outer periphery.”
In regards to claim 17, line 4, the phrase “top surface of the pin member the top surface” should be changed to “top surface of the pin member,” in line 6, the word “matching” should be changed to “cooperating with,” and in lines 7 and 8, the phrase “the inspection antenna to keep a maximum distance therebetween” should be changed to “to keep a maximum distance between the main antenna and the inspection antenna.”
In regards to claim 18, line 2, the phrase “the inspection chip are mounted” should be changed to “the inspection chip are mounted on the top surface of the pin member,” in line 3, the phrase “on the pin member” should be removed, in line 7, the phrase “an open-circuit condition” should be changed to “the open-circuit condition,” and in line 9, the phrase “fixing between the lock base and the pin member” should be changed to “fixing the pin member in the lock base” so as to correspond to the language used in claim 1.
In regards to claim 19, lines 2 and 3, the phrase “a top surface” should be changed to “the top surface.”
In regards to claim 20, line 6, the phrase “an outer circumference” should be changed to “an outer periphery.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 3-5, it is unclear how the circuit board is “on” the pin member, when it is understood from the specification and drawings that the circuit board is mounted in the pin member, and will be examined as such.  Furthermore, it is understood from the specification that the inspection antenna and the inspection chip are mounted “on” the pin member, and will be examined as such.  See claim objections above.
In regards to claim 1, line 9, the metes and bounds of the term “matching” cannot be determined from the claim language.  Specifically, it is unclear what features of the main antenna and the main chip “match.”  It is understood from the specification that the main antenna and the main chip cooperate with one another, and therefore, the claim will be examined as reciting that the main antenna cooperates with the main chip.  See claim objection above.
In regards to claims 4-6, line 5 of each claim, the metes and bounds of the term “matches” cannot be determined from the claim language.  Specifically, it is unclear what features of the main circuit and the inspection circuit “matches” unknown features of the SoC.  It is understood from the specification that the main circuit and  inspection circuit cooperate with the SoC, and will be examined as such.  See claim objections above.
In regards to claims 9, 13, and 17, line 6 of each claim, the metes and bounds of the term “matching” cannot be determined from the claim language.  Specifically, it is unclear what features of the bottom contact and the main antenna “match.”  It is understood from the specification that the bottom contact and the main antenna cooperate with one another, and will be examined as such.  See claim objections above.
In regards to claims 9, 13, and 17, lines 6-8 of each claim, the phrase “so as to control the main antenna and the inspection antenna to keep a maximum distance therebetween” suggests that the electrical control of the main antenna by the main circuit also physically keeps the maximum distance between the two antennas, however, it is understood from the specification that the electrical cooperation and the physical cooperation between the components are separate and will be examined as such.  See claim objections above.
In regards to claims 10, 14, and 18, lines 1-3 of each claim, the relationship between the mounting of the insulation substrate on the pin member, as recited in claims 10, 14, and 18, and the top surface of the pin member recited in claims 9, 13, and 17 is unclear from the claim language.  It is understood from the specification and drawings that the inspection antenna and inspection chip are mounted on the top surface of the pin member via the insulation substrate, and will be examined as such.  See claim objections above.
In regards to claims 10, 14, and 18, line 7 of each claim, the relationship between the “open-circuit condition” of claims 10, 14, and 18 and the “open-circuit condition” of claim 1 is unclear from the claim language.  It is understood from the specification that the open-circuit condition of claims 10, 14, and 18 must be equivalent to the open-circuit condition of claim 1, and will be examined as such.  See claim objections above.
In regards to claims 11, 15, and 19, lines 2 and 3 of each claim, the relationship between the “top surface” of claims 11, 15, and 19 and the “top surface” of claims 9, 13, and 17 is unclear from the claim language.  It is understood from the specification that the top surface of claims 11, 15, and 19 must be equivalent to the top surface of claims 9, 13, and 17, and will be examined as such.  See claim objections above.
In regards to claims 12, 16, and 20, line 6 of each claim, it is unclear how the substrate has a “circumference,” which suggests that the substrate is circular in shape, when the drawings show the substrate being shaped like a square.  For examination purposes, the claim will be examined as reciting that the substrate has an outer periphery instead of an outer circumference.  See claim objections above.
In regards to claims 2, 3, 7, and 8, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Chen (US-9508271) discloses an electronic seal comprising an insertion pin comprising a pin member 10 in which a circuit board 23 is mounted, the pin member also includes a main chip 234 and main circuit 23, with the pin member cooperating with a lock base B having a main antenna B2.  Chen fails to disclose at least an inspection antenna and an inspection chip mounted on the pin member, and an inspection circuit.  The examiner can find no motivation to modify the device of Chen without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 1, 2022